DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 06 April 2022 has been entered in full.  Claims 1-18 are cancelled.  Claims 19-29 are added.
Claims 19-29 are under consideration in the instant application.

Withdrawn Objections and/or Rejections
1.	The objection to the specification as set forth at pages 2-3 of the previous Office Action of 11 February 2022 is withdrawn in view of the amended specification (06 April 2022).
2.	Please note that any previous objections and rejections over claims 1-18 are hereby withdrawn in response to Applicant’s cancellation of these claims (06 April 2022).

Specification
3.	The disclosure is objected to because of the following informalities:
3a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
“METHODS OF USE OF SOLUBLE CD24 FOR TREATING LUPUS NEPHRITIS 
Appropriate correction is required.
Claim Objections
4.	Claims 19-22, 28, and 29 are objected to because of the following informalities:  
4a.	Claims 19, 21, and 22 recite the acronym “Ig” without first defining what it represents.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym and/or in each independent claim.  Please note that this issue could be overcome by amending claim 19, line 3 to recite, for example, “…and a Fc region of a mammalian immunoglobulin (Ig) protein, wherein…”.

4b.	In claim 20, line 1, the phrase “intended for use in a subject who been previously” is awkward and seems to be missing words.  It is suggested to amend claim 20 to recite:
The method of claim 19, wherein the subject has been previously treated with another drug.

4c.	Claims 28 and 29 depend from claim 1, which is cancelled.  Please note that this issue could be overcome by amending claims 28 and 29 to depend from claim 19.

Appropriate correction is required.


Examiner’s Comments
It is noted that the Examiner left voicemail messages for Applicant’s representative, Sylvia Ayler, on 29 June 2022, 01 July 2022, and 05 July 2022 for authorization of a proposed Examiner’s amendment.  However, the Examiner’s calls were not returned.

Closest Prior Art
The claimed method of treating lupus nephritis in a subject by administering a CD24 fusion protein comprising a mature human CD24 polypeptide comprising the sequence set forth in SEQ ID NO: 1 or 2, and a Fc region of a mammalian immunoglobulin protein, is novel and unobvious.  The state of the art at the time of filing teaches that CD24 plays a role in the development of systemic lupus erythematosus (SLE) and administration of a CD24 polypeptide fused to an immunoglobulin to treat an autoimmune disease, such as SLE (see Sanchez et al., Arthritis Rheu 56(9): 3080-3086, 2007; Piotrowski et al., Tissue Antigens 75: 696-700, 2010; Tan et al., Clin Rev Alleg Immunol 50: 70-83, 2016;; for administration of CD24 fusion, see Liu et al., U.S. Patent 7,744,894 (all references previously made of record)).  However, the prior art does not disclose treatment of lupus nephritis by administration of a CD24 fusion protein comprising mature human CD24 fused to an immunoglobulin.  Conversely, the specification of the instant application teaches that administration of hCD24-Fc significantly reduces the progression of proteinuria in a mouse model of SLE (see page 45, Example 7; Figures 22 and 23).  Relevant literature teaches that proteinuria is the most common manifestation of lupus nephritis and is the best available biomarker for monitoring response to therapy (Medina-Rosas et al., J Orthop Res Physiother 2: 027, 2016;; page 1, column 1; page 5, last paragraph of column 2). 





Conclusion
Claims 19-22, 28, and 29 are objected.

Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
05 July 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647